Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are pending in this application.

Drawings
The drawings received on 3/26/2021 are accepted for examination purposes. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “obtaining part” and “setting part” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Obtaining part corresponds to USB PD controller [par 0033, 0076]
Setting part corresponds to USB PD controller [par 0033, 0076]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikoshi et al. (US-2017/0222434) in view of Yasui (JP-2000-211194A).
As to Claim 1, Yoshikoshi teaches ‘A printing device configured to be connected to an external power source capable of outputting an electrical power corresponding to one of a plurality of voltage values [Figs 1, 2 (12, 14), par 0019 – portable printer with power source connection sections and a rechargeable battery], comprising: a voltage value obtaining part configured to obtain the plurality of voltage values from the external power source [par 0034-0037 – charge control section detects the number and power supply type of external power supplies connected with the power source connection section (i.e. receives the supply capacity of each of the external power sources)]; a setting part configured to set an amplitude of the electrical power to be output by the external power source based on the plurality of voltage values obtained by the voltage value obtaining part [par 0036-0037 – the charge control section selects the highest external power supply to charge the rechargeable battery through the charge circuit with use of power supplied from the external power supply according to the set value]’.
Yoshikoshi does not disclose expressly ‘a print head with a particular rated voltage value configured to perform printing on a printing medium using an electrical power supplied from an electrical power supplying source, the electrical power supplying source being one of the external power source and a battery charged by the electrical power supplied by the external power source; and a controller, wherein the controller is configured to perform: obtaining a power source voltage value which is the voltage value of the electrical power set by the setting part; comparing the power source voltage value with the rated voltage value; when the power source voltage value is larger than the rated voltage value, determining the battery as the electrical power supplying source; and when the power source voltage value is equal to or less than the rated voltage value, determining the external power source as the electrical power supplying source’.
Yasui teaches ‘a print head with a particular rated voltage value configured to perform printing on a printing medium using an electrical power supplied from an electrical power supplying source, the electrical power supplying source being one of the external power source and a battery charged by the electrical power supplied by the external power source; and a controller, wherein the controller is configured to perform: obtaining a power source voltage value which is the voltage value of the electrical power set by the setting part; comparing the power source voltage value with the rated voltage value; when the power source voltage value is larger than the rated voltage value, determining the battery as the electrical power supplying source; and when the power source voltage value is equal to or less than the rated voltage value, determining the external power source as the electrical power supplying source [Abstract, par 0030-0037 – the voltage detection circuit determines whether the voltage read of the power supply is 8.5V or more, where if voltage value is 8.5 or more, a flag indicating the power is being supplied from external power supply and if voltage is less than 8.5V a flag indicating that power is being supplied from the battery; while the apparatus is in a standby state and a print request is made it is determined which power supply the set flag indicates, where if the flag indicates the power is being supplied from the external power supply where the thermal power set to be shorter, and if the flag indicates the power is being supplied from the battery, the voltage to the thermal head is set longer]’.  
Yoshikoshi and Yasui are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include setting a flag based on the power source, as taught by Yasui. The motivation for doing so would have been to hold printing quality constant irrespective of a battery or an external power source as a power supply source. Therefore, it would have been obvious to combine Yasui with Yoshikoshi to obtain the invention as specified in claim 1.

As to Claim 6, Yoshikoshi teaches ‘wherein the setting part selects one of the plurality of voltage values obtained by the voltage value obtaining part and sets the amplitude of the electrical power output by the external power source based on the selected one of the plurality of voltage values [par 0036-0037 – the charge control section selects the highest external power supply to charge the rechargeable battery through the charge circuit with use of power supplied from the external power supply according to the set value]’.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikoshi et al. (US-2017/0222434) in view of Yasui (JP-2000-211194A) and further in view of Fukano (JP-2004-351899A).
As to Claim 5, Yoshikoshi  in view of Yasui teaches all of the claimed elements/features as recited in independent claim 1. Yoshikoshi  in view of Yasui does not disclose expressly ‘further comprising a USB port configured to be connected to the external power soured with a connection compliant with a USB standard; and wherein the electrical power is supplied to the print head and the battery from the external power source through the USB port’.
Fukano teaches ‘further comprising a USB port configured to be connected to the external power soured with a connection compliant with a USB standard; and wherein the electrical power is supplied to the print head and the battery from the external power source through the USB port [Abstract, Fig 5 (57, 3P, 59, 20, 54) – selectively supplying power to the thermal head and head driver from either the battery power supply or the USB power supply according to the electric power under load]’.  
Yoshikoshi in view of Yasui are analogous art with Fukano because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a USB power supply to the thermal head and head driver, as taught by Fukano. The motivation for doing so would have been to feed a suitable electric power according to electric power under load by reducing consumption of the built-in battery. Therefore, it would have been obvious to combine Fukano with Yoshikoshi in view of Yasui to obtain the invention as specified in claim 5.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US-2021/0242701) in view of Fukano (JP-2004-351899A).
As to Claim 8, Watanabe teaches ‘A printing device connectable to an external power source which is configured to output a source power corresponding to one of a plurality of voltage values, the printer comprising: a print head configured to perform printing on a printing medium [Fig 1 (15, 16, 20), par 0017, 0019-0020, 0028 – printing apparatus main body includes a receiving power from power supply apparatus, AC adapter, battery pack and a head unit]; a rechargeable battery detachably attached to the printing device [Fig 1 (20), par 0015, 0019 – battery pack attachable to and detachable from that receives power supplied from AC adapter or power supply apparatus]; a first line configured to transmit an electrical power discharged by the battery to the print head [Fig 3 (54, 66, 51), par 0028-0029 – head unit receives power from the battery pack]; a first switch configured to switch start and stop of transmission of the electrical power through the first line [Fig 3 (66), par 0029 – power source switch circuit switches between two output voltages including battery pack]; a USB port connected to the external power source in accordance with a connection compliant with a USB standard, the USB port being configured to relay the electrical power supplied by the external power source [Fig 3 (52, 15), par 0024-0025 – power supply apparatus (a host PC) is a first external power source connected via USB cable]; a second line configured to transmit the power relayed by the USB port to the print head; a second switch configured to switch start and stop of transmission of the power through the second line [Fig 3 (69, 67, 68), par 0020, 0024-0025, 0029 – power supply apparatus connected via USB cable supplies power to printing apparatus, battery pack and heat voltage to head unit, where heat voltage SW that carries or cuts (switches ON/OFF) a supply of the heat voltage to the heat circuit of head unit]; a third line configured to transmit the electrical power relayed by the USB port to the battery [Fig 3 (52, 15, 54, 74), par 0020, 0030, 0032 – power supply apparatus connected via USB cable supplies power to battery pack]’.  
Watanabe does not disclose expressly ‘a second line configured to transmit the electrical power relayed by the USB port to the print head; a second switch configured to switch start and stop of transmission of the electrical power through the second line; a setting part configured to set an amplitude of the source power output by the external power source; and a first controller configured to control switching of the first switch and the second switch based on the voltage value of the source power set by the setting part’.
Fukano in the proposed combination teaches ‘a second line configured to transmit the electrical power relayed by the USB port to the print head; a second switch configured to switch start and stop of transmission of the electrical power through the second line; a setting part configured to set an amplitude of the source power output by the external power source; and a first controller configured to control switching of the first switch and the second switch based on the voltage value of the source power set by the setting part [Abstract, Fig 6, par 0055-0062 – selectively supplying power to the thermal head and head driver from either the battery power supply or the USB power supply based on the power load of the thermal head size and the power supplied]’.
Watanabe and Fukano are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a USB power supply to the thermal head and head driver, as taught by Fukano. The motivation for doing so would have been to feed a suitable electric power according to electric power under load by reducing consumption of the built-in battery. Therefore, it would have been obvious to combine Fukano with Watanabe to obtain the invention as specified in claim 8.

As to Claim 9, Fukano teaches ‘wherein the second line is directly connected to the USB port and the print head, the electrical power relayed by the USB port being directly transmitted to the print head [Abstract, Fig 5 (57, 3P, 59, 20, 54) – selectively supplying power to the thermal head and head driver from either the battery power supply or the USB power supply according to the electric power under load]’.  
Watanabe and Fukano are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a USB power supply to the thermal head and head driver, as taught by Fukano. The motivation for doing so would have been to feed a suitable electric power according to electric power under load by reducing consumption of the built-in battery. Therefore, it would have been obvious to combine Fukano with Watanabe to obtain the invention as specified in claim 9.

As to Claim 10, Watanabe teaches ‘further comprising: a third switch configured to switch start and stop of transmission of the electrical power through the third line, and a second controller configured to control switching of the third switch based on the voltage value set by the setting part [Fig 3 (52, 15, 54, 74), par 0020, 0025, 0030, 0032, 0041 – power supply apparatus connected via USB cable supplies power to battery pack based on a charge suitable for the power supply apparatus supplying power or the USB device and the bus SW]’.  

As to Claim 11, Fukano teaches ‘further comprising: a fourth switch configured to switch start and stop of relaying of electrical power at the USB port, the USB port being provided between the USB port and both the second line and the third line; and a third controller configured to control switching of the fourth switch [Abstract, Fig 5 (57, 3P, 59, 20, 54) – selectively supplying power to the thermal head and head driver from either the battery power supply or the USB power supply according to the electric power under load]’.
Watanabe and Fukano are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a USB power supply to the thermal head and head driver, as taught by Fukano. The motivation for doing so would have been to feed a suitable electric power according to electric power under load by reducing consumption of the built-in battery. Therefore, it would have been obvious to combine Fukano with Watanabe to obtain the invention as specified in claim 11.

Allowable Subject Matter
Claim 2 (and claim 7 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Yoshikoshi in view of Yasui, Fukano, Watanabe and the prior art searched and/or cited does not teach nor render obvious the combination of limitations including “wherein the battery is detachably attached to the printing device, wherein the controller is configured to detect whether the battery is attached to the printing device, wherein, when the controller determines that the battery is not attached to the printing device: the controller determines the external power source as the electrical power supplying source even though the power source voltage value exceeds the rated voltage value; and the setting part sets the power source voltage value to the rated voltage value or less” as recited in dependent claim 2; 
“further comprising a detector configured to detect a voltage of the battery and output a detection result, wherein the controller is further configured to: determine whether the battery is to be charged based on the detection result when the electrical power supplying source is the battery and printing by the print head is being performed; and when the controller determines that the battery is to be charged, stop printing with the print head and charge the battery with an electrical power supplied by the external power source” as recited in dependent claim 3; and
“further comprising: a detector configured to detect a voltage of the battery and output a detection result; and an input part configured to receive a print command instructing printing by the print head, wherein the controller is configured to: determine whether the battery is to be charged based on the detection result when the electrical power supplying source is the battery; when the controller determines that the battery is to be charged, charge the battery with an electrical power supplied by the external power source; when the print command is received from the input part during the charging of the battery, stop charging the battery and perform printing with the print head” as recited in dependent claim 4.

Conclusion
The prior art of record
a. US Publication No.	2017/0222434
b. JP Publication No.	2000-211194A
c. JP Publication No.	2004-351899	A
d. US Publication No.	2021/0242701
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
e. US Publication No.	2021/0306500
f. US Publication No.	2020/0099814
g. US Publication No.	2018/0345696
h. US Publication No.	2011/0316954


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677